IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                              (7:
                                                                                           C/1 C)
THE STATE OF WASHINGTON,                     )       No. 74217-5-1                         --t
                                             )                                      C_-    rn CD
                                                                                           C)
                     Respondent,             )
                                             )       DIVISION ONE                                  r
                                                                                            ."Zrz -to
                                                                                                 -0 Fri
                                                                                                 rn
                     v.                      )                                       mr:         r—
                                             )
TRAVIS LEE RIFE,                             )       UNPUBLISHED OPINION
                                             )
                     Appellant.              )       FILED: June 12, 2017
                                             )

      MANN, J. — Travis Rife was convicted of possession of a controlled substance

(methamphetamine) and possession of drug paraphernalia in a bench trial. Rife moved

to suppress evidence found in the search of his backpack that was hanging from his

wheelchair. The court denied the motion. On appeal, Rife contends that(1)the

backpack was not a part of his person for purpose of a search incident to arrest and (2)

the court erred in admitting statements he made before he was read his Mirandal rights.

The search of the backpack was proper as a search incident to arrest. While Rife's

postarrest but pre-Miranda statements should not have been admitted, the error was

harmless. We affirm.




      1 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694(1966).
• No. 74217-5-1/2


                                           FACTS

        At 3:30 a.m. on July 29, 2015, Edmonds Police Officer Nicholas Haughian saw

  Rife sitting in his wheelchair on 76th Avenue West, near Highway 99 in Edmonds.

  Haughian recognized Rife and knew that there were outstanding warrants for his arrest.

  Haughian parked and approached Rife on foot. Haughian then asked if Rife was aware

 of his outstanding warrants. Rife stated that he was. Haughian informed Rife that he

  was under arrest and handcuffed Rife while he was seated in his wheelchair. Haughian

 then searched Rife incident to the arrest. In the pocket of Rife's pants, Haughian found

 a pipe. Haughian helped Rife to his patrol car and placed him in the back of the vehicle.

        Haughian searched Rife's wheelchair, bucket, and backpack. The backpack was

 slung across the wheelchair's back so that its shoulder straps hung over the chair's top

  corners. It was physically impossible for Rife to access the backpack while he was in

  his chair and it was hanging behind him. He could only access the backpack by either

 (1) getting up out of his chair and sitting on an object next to the chair or(2) kneeling on

 the wheelchair itself.

         Haughian testified that he searched the backpack, wheelchair, and bucket

  because he intended to transport the items with Rife. Before searching the backpack,

  Haughian asked Rife if there was anything in the backpack "that was going to stick me."

  Rife told him that he "would probably find a few rigs." As a new officer, Haughian did

  not know what a "rig" was. Haughian asked what "rig" meant and Rife explained that "a

  rig was basically a term for a needle, for ingesting narcotics." In the backpack,

  Haughian found a hard-shell eyeglasses case that contained another pipe similar to the



                                           -2-
No. 74217-5-1/3


first one, rigs, a butterfly knife, and "a white crystal-like substance." Haughian placed

the wheelchair, bucket, and backpack into the police car.

       After the search, Haughian read Rife his Miranda rights. When asked if Rife

understood his rights, Rife answered: "I'm still talking to you, aren't I?" Haughian then

asked Rife what the white crystal-like substance in the eyeglasses case was. Rife

explained that it was "ice, crystal, and go fast," slang for methamphetamine. Haughian

testified that Rife "laughed at [him]for not already knowing what the items were called

on the street." Rife also told Haughian that the pipe in his backpack was for smoking

methamphetamine. Haughian performed a field test and identified the substance as

methamphetamine. Haughian then took Rife to jail. The encounter between Rife and

Haughian was cordial and cooperative.

       The State charged Rife with one count of possession of a controlled substance

(methamphetamine) and one count of possession of drug paraphernalia.

       Rife moved to suppress his pre-Miranda statements to the officer and the

physical evidence found in the backpack. The trial court denied the motion.

       Rife was found guilty on both counts after a stipulated bench trial. Rife was

sentenced to 90 days for possession of drug paraphernalia and twelve months for

possession of methamphetamine.

                                        ANALYSIS

       The trial court issued findings of fact and conclusions of law in its order denying

Rife's motion to suppress. We review challenged findings of fact for substantial

evidence and determine whether the findings support the legal conclusions. State v.

Mayer, 184 Wash. 2d 548, 555, 362 P.3d 745 (2015). Evidence is substantial when it is

                                          -3-
No. 74217-5-1/4


enough to persuade a fair-minded person of the truth of the stated premise. Mayer, 184
Wash. 2d at 555. We review conclusions of law and conclusions relating to Miranda

violations de novo. Mayer, 184 Wash. 2d at 555.



       Rife argues first that the trial court erred in denying his motion to suppress the

evidence seized in the warrantless search of his backpack. Consistent with State V.

Brock, 184 Wash. 2d 148, 355 P.3d 1118 (2015), we disagree.

       The Fourth Amendment of the United States Constitution provides for "[t]he right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures." U.S. CoNsi. amend. IV. Article 1, section 7 of

the Washington State Constitution "does not turn on reasonableness, instead

guaranteeing that '[n]o person shall be disturbed in his private affairs, or his home

invaded, without authority of law." State v. Byrd, 178 Wash. 2d 611, 616, 310 P.3d 793

(2013)(quoting WASH. CONST. art. 1, § 7). Article I, section 7 of the Washington State

Constitution provides "broad privacy protections for individuals and generally prohibits

unreasonable police invasions into personal affairs." Brock, 184 Wash. 2d at 153.

       Under article 1, section 7,"a warrantless search is per se unreasonable unless

the State proves that one of the few 'carefully drawn and jealously guarded exceptions'

applies." Byrd, 178 Wash. 2d at 616 (quoting State v. Bravo Ortega, 177 Wash. 2d 116, 122,

297 P.3d 57(2013). At issue here, is the exception for a "search incident to arrest,"

which provides authority for an arresting officer to search the arrestee's person and his

or her personal effects. Brock, 184 Wash. 2d at 154; Byrd, 178 Wash. 2d at 617-20.



                                          -4-
No. 74217-5-1/5


       There are two distinct types of searches incident to arrest. The first is a search

of the area within the arrestee's immediate control. This type of search "must be

justified by concerns that the arrestee might otherwise access the article to obtain a

weapon or destroy evidence." Byrd, 178 Wash. 2d at 617 (citing Chimel v. California, 395
U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969).

       At issue in this case is the second type of search incident to arrest: "a search of

the arrestee's person (including those personal effects immediately associated with his

or her person—such as purses, backpacks, or even luggage)." Brock, 184 Wash. 2d at

154. While a search of the area within the arrestee's control must be grounded in a

concern for officer safety or evidence preservation, the only precondition for a search of

the arrestee's person is a lawful arrest. Brock, 184 Wash. 2d at 154. This is because

courts presume that safety and evidence justifications exist when the arresting officer

takes the arrestee's personal items into custody. Brock, 184 Wash. 2d at 154.

       An article is immediately associated with the arrestee's person and can be

searched "if the arrestee has actual possession of it at the time of a lawful custodial

arrest." Byrd, 178 Wash. 2d at 621 (emphasis added). As explained in Byrd:

       The time of arrest rule reflects the practical reality that a search of the
       arrestee's "person" to remove weapons and secure evidence must include
       more than his literal person. . . . When police take an arrestee into
       custody, they also take possession of his clothing and personal effects,
       any of which could contain weapons and evidence.
178 Wash. 2d at 621.

       Here, the search of Rife's backpack was proper for two reasons. First, the

backpack was a part of Rife's person because the backpack was "immediately

associated" with his person. The backpack was slung over the wheelchair's back, not

                                          -5-
No. 74217-5-1/6


directly attached to Rife, but still closely associated with his person. It is irrelevant that

Rife could not reach the backpack without standing up out of his chair. Rife's backpack

was "in such immediate physical relation to the one arrested as to be in a fair sense a

projection of his person." Byrd, 178 Wn.2d at 623(quotations omitted). Thus, the

backpack was part of Rife's person. See also, State v. MacDicken, 179 Wash. 2d 936,

942, 319 P.3d 31(2014)(duffel bag and laptop bag in actual and exclusive possession

and subject to search); Brock, 184 Wn.2d at 159(backpack worn at time of arrest

subject to search).

       Second, Rife's backpack, wheelchair, and bucket were loaded into the patrol car

and transported with Rife to jail. As Haughian testified, "it would [have been]

inappropriate to leave [Rife's] personal belongings on the street at the location where

[the officers] had arrested him." As our Supreme Court concluded in Brock, "Put

simply, personal items that will go to jail with the arrestee are considered in the

arrestee's 'possession' and are within the scope of the officer's authority to search."

Brock, 184 Wash. 2d at 158. Because Rife's backpack, similar to Brock's backpack, was

transported with Rife, it was within Rife's immediate possession and within the scope of

the search incident to arrest.

       The trial court properly denied Rife's motion to exclude evidence seized during

the backpack's search.

                                               II

       Rife argues next that the trial court erred in admitting his statements telling

Haughian before he searched the backpack that he "would probably find a few rigs" and

that "a rig was basically a term for a needle, for ingesting narcotics" because these

                                            -6-
No. 74217-5-1/7


statements were made before Rife was read his Miranda rights. While we agree, the

error was harmless.

       Miranda warnings protect a defendant's constitutional right not to make

incriminating confessions or admissions to the police while in the coercive environment

of police custody. State v. Heritage, 152 Wash. 2d 210, 214, 95 P.3d 345 (2004). The

warnings must be given "when a suspect endures(1) custodial (2) interrogation (3) by

an agent of the State. Heritage, 152 Wash. 2d at 214. "Interrogation" can be express

questioning, or any words or actions reasonably likely to elicit an incriminating

response." In re Pers. Restraint of Cross, 180 Wash. 2d 664, 685, 327 P.3d 660(2014). If

a reasonable person in the suspect's position would have felt that his or her freedom

was curtailed to the degree associated with a formal arrest, then that person is in

custody. Heritage, 152 Wash. 2d at 214. "Without Miranda warnings, a suspect's

statements during custodial interrogation are presumed involuntary." Heritage, 152
Wash. 2d at 214.

       In Washington, the police may question a suspect prior to giving Miranda

warnings if(1) the questions are solely for the purpose of officer or public safety and (2)

the circumstances are sufficiently urgent to warrant an immediate question. State v.

Lane, 77 Wash. 2d 860, 862-63, 467 P.2d 304 (1970); State v. Spotted Elk, 109 Wash. App.
253, 260, 34 P.3d 906(2001); State v. Richmond,65 Wn. App. 541, 545-46, 828 P.2d
1180 (1992). To determine whether the public-safety exception applies, we ask

whether there was an "objectively reasonable need to protect the police or the public

from any immediate danger." State v. Finch, 137 Wash. 2d 792, 829, 975 P.2d 967(1999).



                                          -7-
No. 74217-5-1/8


       At the outset, there is no dispute that the challenged statements were made after

Rife was in custody. Haughian testified that he informed Rife that he was under arrest,

handcuffed him, searched him, and placed him in the patrol car before starting to search

the backpack. Before searching the backpack, Haughian asked Rife if there was

anything in the pack "that was going to stick me?" thereby eliciting the challenged

statements. Haughian's inquiry and Rife's responses were made prior to Haughian

reading Rife the Miranda warnings. We therefore presume the statements were

involuntary and therefore inadmissible. Heritage, 152 Wash. 2d at 214.

       The State argues that Rife's statements fall within the public-safety exception

based on Haughian's testimony that he asked if anything was going to stick him out of

concern for his own safety—he did not want to "get poked with anything sharp like a

knife or blade of any sort, or a needle." We agree that Haughian's inquiry was

objectively reasonable to protect his safety. But officer (or public) safety is only one part

of the test to meet the public-safety exception. The State must also demonstrate that

circumstances were "sufficiently urgent to warrant an immediate question." Spotted Elk,
109 Wash. App. at 260.

       In Lane, for example, Lane was accused of armed robbery. The police forced

entry into Lane's apartment, identified themselves, told him he was under arrest, and

handcuffed him. Prior to reading Lane his Miranda rights, the police asked if he had a

gun, to which Lane replied "I don't have the gun. I wouldn't be dumb enough to have it

here." 77 Wash. 2d at 861. Our Supreme Court upheld admission of these statements

because the police had "good reason to believe that Lane was armed and potentially



                                          -8-
No. 74217-5-1/9


dangerous even in the company of a number of officers with guns drawn." 77 Wash. 2d at

862-63.

       In Richmond, police responded to a phone call report of a stabbing. When the

officer arrived at the reported address, he heard a woman screaming and forced the

door open and went inside. As he entered he saw the defendant, Richmond, strike a

woman in the face. The officer pulled out his gun and ordered Richmond to freeze. He

then asked Richmond who had phoned in the report. Richmond responded that he

didn't know but it may have been the other person in the apartment. Richmond pointed

down the hallway. The officer went down the hallway and found the victim lying in a

pool of blood in the bathroom. Richmond,65 Wn. App. at 542. This court affirmed the

trial court's admission of the statements concluding: "Officer Robinson was responding

to the report of a stabbing, thus, it was reasonable and prudent for Officer Robinson to

be concerned that someone inside the apartment might be seriously injured."

Richmond,65 Wn. App. at 545.

       In contrast, in Spotted Elk, police saw the defendant on the street and suspected

she had outstanding warrants. After confirming the warrants, the police officer arrested

Spotted Elk. Before searching her or giving Miranda warnings, the officer asked if she

had anything on her person "I need to be concerned about?" Spotted Elk, 109 Wash. App.

at 256. Spotted Elk responded by pulling a plastic container out of her shirt pocket and

telling the officer that it was heroin that belonged to a friend. The trial court denied

Spotted Elk's motion to suppress the pre-Miranda statements. The Court of Appeals

reversed the conviction finding the statements violated Miranda because the officer's

inquiry was not related solely to his own safety and because "no sense of urgency

                                           -9-
No. 74217-5-1/10


attended the arrest." "Nothing in the trial court's findings of fact indicate Ms. Spotted Elk

posed an apparent threat to the officer or the public." Spotted Elk, 109 Wash. App. at 260.

       Here, like Spotted Elk, and unlike Lane and Richmond, there was no evidence

presented at trial, or in the trial court's findings, that indicated Rife presented an

immediate risk to Haughian or anyone else. Rife was disabled and had been arrested,

handcuffed, searched, and placed in the patrol car. It was 3:30 a.m. and there was no

evidence that the site was busy. There was nothing urgent preventing Haughian from

reading Rife his Miranda warnings prior to inquiring and searching Rife's backpack.

Rife's statements that there might be a few "rigs" for ingesting narcotics in his backpack

violated Rife's rights under Miranda and should have been excluded.

                                              Ill

       The State next argues that even if the postarrest statements violated Miranda,

the error was harmless. We agree. A constitutional error is harmless "if the reviewing

court is satisfied that the untainted evidence was so overwhelming as to necessarily

result in a guilty verdict." Spotted Elk, 109 Wash. App. at 261. Haughian found a pipe in

Rife's pocket during his search incident to arrest. The officer then found

methamphetamine and a pipe in Rife's backpack. After he was given Miranda warnings

Rife admitted that the substance was methamphetamine and that the pipes were for

ingesting drugs. Thus, even without Rife's postarrest but pre-Miranda statement that he

had needles in his backpack used for ingesting drugs, the other admissible evidence

overwhelmingly established that Rife possessed a controlled substance and possessed

drug paraphernalia. The error in admitting the statements was harmless.



                                           -10-
No. 74217-5-1/11


      We affirm.




WE CONCUR:




                   -11-